Civilian pay; dismissal; on transfer from district court’s liability determination; remand to division under Rule 131(c)(2). — On June 12,1981 the court entered the following order:
This case was transferred to this court from the United States District Court for the Southern District of Iowa on *711April 26, 1979. At the time of the transfer, the District Court had ruled that plaintiffs removal from his position as a staff physician with a Veterans Administration Hospital was unlawful and accordingly directed that plaintiff be reinstated to said position, but that since the United States Court of Claims had exclusive jurisdiction over damages in excess of $10,000, a monetary award in excess of said amount was beyond the jurisdiciton of the District Court. Following the transfer, proceedings in this court were suspended while the District Court’s liability determination was on appeal to the United States Court of Appeals for the Eighth Circuit. Subsequently, the Eighth Circuit upheld the District Court’s decision that plaintiffs removal, covering the period February 21, 1976, through April 16, 1979, was unlawful. Giordano v. Roudebush, 617 F.2d 511 (8th Cir. 1980). Following this decision, the suspension referred to above was lifted.
On May 10, 1981, defendant moved that judgment be entered for plaintiff on the issue of liability and that the matter be remanded to the trial judge for determination of the amount due plaintiff as a result of his unlawful removal. Defendant does not dispute any of the factual or legal determinations made in the Eighth Circuit’s decision. Plaintiff joins in defendant’s motion that judgment be entered for plaintiff on the liability issue. In addition, plaintiff moves the court to require defendant to specify those matters which defendant believes remain for trial on remand to the Trial Division. However, it is felt those matters are more properly for consideration by the Trial Division in the first instance on remand.
it is therefore ordered, liability having been conceded by the parties, that plaintiff is entitled to recover and judgment is entered to that effect and the case is remanded to the Trial Division under Rule 131(c)(2) for a determination of the amount of recovery.